—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered May 26, 1992, convicting him of rape in the first degree, sexual abuse in the first degree (two counts), and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction resulted from his forcing a 17 year old college student to engage in sexual intercourse in a stairwell of the building that houses the gymnasium on the campus of St. John’s University. Although the defendant was not a student at the university, he frequented the campus, and he met the complainant there some five weeks before the rape occurred.
*256At his trial, the defendant produced three character witnesses who testified with regard to his reputation for honesty and peacefulness. On appeal, the defendant contends that he was deprived of a fair trial because the court did not specifically instruct the jury regarding how this evidence of his good character and reputation should be considered in reaching a verdict. No such charge was requested, nor was there any protest to the charge as delivered. Thus, this issue has not been preserved for appellate review (see, CPL 470.05 [2]; People v Baker, 23 NY2d 307, 325; People v Willis, 107 AD2d 830), and we decline to review it in the interest of justice. Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.